MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Dec 31 2018, 5:52 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Brenda J. Marcus                                        Alexandra M. Curlin
Merrillville, Indiana                                   Curlin & Clay Law
                                                        Association of Attorneys
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Victoria Robinson,                                      December 31, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        45A04-1710-CT-2441
        v.                                              Appeal from the
                                                        Lake Superior Court
21st Century Charter School at                          The Honorable
Gary, Angela West, in her                               Bruce D. Parent, Judge
official and individual capacity,                       Trial Court Cause No.
Dana (Johnson) Teasley, in her                          45D04-1202-CT-65
official and individual capacity,
Board of Directors of 21st
Century Charter Schools, and
Greater Educational
Opportunities Foundation,
Appellees-Plaintiffs.



Kirsch, Judge.
Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018          Page 1 of 46
[1]   Victoria Robinson (“Robinson”), an office manager with 21st Century Charter

      School at Gary (“the School”), was fired from her position in March 2009, after

      the School found that public funds under Robinson’s control were missing. In

      July 2010, the Indiana Attorney General filed suit against Robinson to recover

      the missing public funds. In August 2012, Robinson filed a separate, but

      related, ten-count amended complaint against the School; the School’s

      Principal, Angela West (“West”); the School’s Treasurer, Dana Johnson

      Teasley (“Johnson”); the School’s Board of Directors (“the Board”); and

      Greater Educational Opportunities Foundation (“GEO Foundation”)

      (collectively, “School Appellees”), alleging multiple claims, including breach of

      employment contract, indemnity, interference with employment contract,

      wrongful termination, defamation, defamation per se, breach of duty by the

      Board, negligence, and intentional infliction of emotional distress. In August

      2014, Senior Judge Thomas Webber, Sr., summarizing the issues as being either

      employment-related issues or defamation-related issues, granted summary

      judgment in favor of School Appellees on the employment-related issues but

      denied summary judgment on the defamation-related issues (“2014 Order”).1

      In September 2017, following discovery and in response to School Appellees’

      second motion for summary judgment, Judge Bruce Parent decided all pending




      1
       The defamation-related issues included claims of libel, slander, defamation, defamation per se, breach of
      duty by the Board, negligence, and intentional infliction of emotional distress.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018          Page 2 of 46
      motions and granted summary judgment to School Appellees on the remaining

      defamation-related issues (“2017 Order”).


[2]   On appeal, Robinson raises the following consolidated and restated issues:


              I. Whether the trial court abused its discretion when it denied
              Robinson’s motion to strike School Appellees’ second motion for
              summary judgment, thereby allowing the trial court to modify
              the non-final 2014 Order and grant summary judgment in favor
              of School Appellees on a previously denied motion for summary
              judgment on the defamation-related claims;


              II. Whether the trial court abused its discretion when it struck a
              police Offense Report, which School Appellees had attached as
              an exhibit to their 2017 motion for summary judgment;


              III. Whether the trial court abused its discretion when it struck
              two affidavits that supported Robinson’s defamation-related
              claims;


              IV. Whether the trial court abused its discretion when it denied
              Robinson’s motion for leave to file a second amended complaint;
              and


              V. Whether the trial court erred in granting summary judgment
              in favor of School Appellees on Robinson’s ten-count complaint.


[3]   We affirm.2




      2
       We thank Judge Parent for the thoroughness of his 2017 Order, which aided in our understanding and
      analysis of this case.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018    Page 3 of 46
                                    Facts and Procedural History3
[4]   GEO Foundation runs the School. From late August 2007 through March

      2009, the School employed Robinson. In connection with her employment,

      Robinson entered into a contract (“the Employment Contract”) with the

      School. As Office Manager, Robinson’s responsibilities included collecting

      money for extra-curricular activities (“ECA”), recording such amounts in a

      ledger, and depositing that money into the School’s ECA bank account (“the

      ECA Account”).


[5]   During Robinson’s employ, School Principal West and Treasurer Johnson

      found that money was missing from the ECA Account. On February 23, 2009,

      West filed an “Offense Report” with the police, reporting that public funds

      under Robinson’s control were missing. Appellant’s App. Vol. X at 182. On

      March 23, 2009, the School terminated Robinson’s employment, “either

      because funds received into the [ECA Account] had not been properly

      deposited or for the broader allegation of mismanagement of funds.” Appellant’s

      App. Vol. III at 2. Four days after the School terminated Robinson, she filed a




      3
        The procedural history of this case was complicated, in part, by the fact that a series of judges presided over
      the proceedings, which School Appellees described as follows:
             A complicating factor in this matter is the progression of judges that have presided over this
             case. The State’s action was presided over by Judge Pera. Robinson’s action against [School
             Appellees] was originally presided over by Judge Svetanoff. Right around the time [School
             Appellees] filed their first motion for summary judgment, Judge Svetanoff fell ill, and Senior
             Judge Webber took on some of Judge Svetanoff’s docket. At some point in time, after the very
             unfortunate death of the most Honorable Svetanoff, Judge Parent became the presiding judge in
             Superior 4. By the time Judge Parent became judge, Robinson had filed voluminous pleadings
             and had attached what she believed supported her claims.
      Appellees’ Br. at 5 n.2.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018             Page 4 of 46
      claim with the Gary Human Rights Commission. Appellant’s App. Vol. IV at 87.

      In June 2009, the Indiana State Board of Accounts (“SBOA”) performed an

      audit at the School and “concluded that money was missing . . . and that

      Robinson had been responsible for depositing the missing funds.” Appellant’s

      App. Vol. III at 2. The SBOA reported the missing funds to the Indiana

      Attorney General.


[6]   In October 2009, a local newspaper article reported that the School “began to

      suspect in March that someone was stealing money,” and that an Offense

      Report had been filed with the police, “but no further action had been taken.”

      Appellant’s App. Vol. VI at 165. The article also noted, “Auditors said they

      found Victoria Robinson, the [S]chool office manager, failed between August

      2007 and March 2009 to deposit $11,841.12,” and Ayanna Burns (“Burns”) did

      not deposit $1,461.12 between August 2006 and August 2007. 4 Id. The article

      reported that Johnson stated that Burns should not have to repay the money

      because the School did not have formal cash handling policies until Burns left.

      Appellant’s App. Vol. VI at 165. Robinson believed that she was defamed by the

      article and was again defamed at a School staff meeting, held at the start of the

      2009-2010 school year, when West told the staff that she “saw [Robinson] in

      Walmart ‘spending the [S]chool’s money.’” Appellant’s App. Vol. IV at 90.




      4
       Ayanna Burns, who was the School’s Office Manager from August 16, 2006 to August 22, 2007, was also
      accused of mismanaging public funds. Appellant’s App. Vol. IX at 232.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 5 of 46
[7]   In July 2010, the Attorney General filed a collection action5 (“AG Action”)

      against Robinson and Burns6 to recover missing public funds. The AG Action

      alleged that Robinson and Burns had a duty to account for and deposit all funds

      into the ECA Account, assure that the expenditure therefrom was authorized

      by law, and “commit no acts of misfeasance, malfeasance, or nonfeasance.”

      Appellant’s App. Vol. IX at 237. In March 2011, Robinson filed a counterclaim

      in the AG Action against School Appellees. However, because School

      Appellees were not parties to the AG Action, the trial court dismissed the

      counterclaim without prejudice in January 2012. Appellant’s App. Vol. II at 32.7

      Rather than pursue her claims against School Appellees as part of the AG

      Action, on August 22, 2012, Robinson filed her first amended ten-count

      complaint8 against School Appellees in the instant action and attached thereto,

      as Exhibit A, pertinent portions of the Employment Contract, which stated that

      Robinson’s employment was at will and that the School could modify its

      policies at any time. Appellant’s App. Vol. IV at 114-15.


[8]   Robinson’s allegations centered around her belief that School Appellees

      mismanaged the School, that she was wrongfully terminated, that the




      5
       The AG Action was initially filed as a civil collection case, Cause No. 45D10-1008-CC-223. Thereafter, the
      designation of the case changed to civil plenary and the cause number changed to 45D10-1011-PL-111.
      6
          Burns, however, is not a party to the instant action.
      7
       Mediation among the parties in the AG Action resulted in Robinson settling the case with the Attorney
      General and agreeing to repay an undisclosed amount to the State.
      8
       Robinson’s filed her first complaint in February 2012. The trial court dismissed that complaint without
      prejudice, and with the trial court’s permission, Robinson filed the first amended complaint in August 2012.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018         Page 6 of 46
      newspaper and West’s comments constituted defamation, and that School

      Appellees had caused the State to file the AG Action against her in an effort to

      retaliate against her for telling them about financial mismanagement.

      Specifically, Robinson raised: Count I, Breach of Employment Contract;

      Count II, Indemnity; Count III, Interference with Employment Contract;

      Count IV, Wrongful Discharge; Count V, Retaliation; Count VI; Defamation;

      Count VII, Defamation Per Se; Count VIII, Breach of Duty by the Board; Count

      IX, Negligence; and Count X, Infliction of Emotional Distress. Appellant’s App.

      Vol. X at 17-30. In October 2012, School Appellees filed their response and

      nothing more was filed until March 2013.


[9]   A June 2013 telephonic status conference was held, during which School

      Appellees, who had already responded to the first amended complaint, were

      granted the right to file a motion for summary judgment, which they did on

      August 5, 2013. Appellant’s App. Vol. VII at 179-92. Citing to the terms in the

      Employment Contract, School Appellees summarized their argument as

      follows:


              [Robinson]’s claims are nothing more than restatements of her
              previous claims which have now twice been dismissed. [Her]
              claims have no merit because (1) [Robinson] was an at will
              employee who could be terminated at any time with or without
              cause; (2) [School Appellees] owed [Robinson] no fiduciary duty;
              (3) [Robinson has] not plead[ed] any facts that would merit relief
              even if true; and (4) [Robinson] has settled her case with the State
              of Indiana and is now paying back funds to [the State],
              therefore[,] any claim [Robinson] may have had is now moot.
              For all these reasons, this case should be dismissed with prejudice.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 7 of 46
       Appellant’s App. Vol. VII at 182 (emphasis added).


[10]   On January 8, 2014, Robinson responded to School Appellees’ motion for

       Summary Judgment regarding School Appellees’ position that Robinson had

       failed to state a claim. Appellant’s App. Vol. IV at 150-79. That same day,

       Robinson also responded to School Appellees’ motion for summary judgment,

       attaching thereto designated evidence, including a copy of the Employment

       Contract and of the Employee Handbook. Appellant’s App. Vol. IV at 181-221.

       The Employee Handbook included the following language, which was

       capitalized and underlined:


               Our School is an at-will employer. This means that regardless of any
               provision in this Employee Handbook, either you or the School may
               terminate the employment relationship at any time for any reason with
               or without cause or notice. Nothing in this Employee Handbook
               or in any document or statement written or oral, shall limit the
               right to terminate employment-at-will. No officer, employee, or
               representative of the School is authorized to enter into an
               agreement -- express or implied – with any employee for
               employment other than at-will.


       Appellant’s App. Vol. VI at 222 (emphasis added).


[11]   After the parties filed additional pleadings, the trial court entered the 2014

       Order on August 22, 2014. As to the defamation claim, Senior Judge Webber

       noted: (1) Johnson had not informed the newspaper that financial issues were

       the responsibility of the Treasurer; (2) Johnson “did not believe Robinson stole

       money”; and (3) sometime in 2009-2010, during a staff meeting, West said that


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 8 of 46
she saw Robinson in Walmart, “spending the school’s money.” Appellant’s App.

Vol. III at 19. Entering its order, the trial court reasoned:


        It appears from the superfluous voluminous pages of paper
        submitted by the parties that there are many issues for the court
        to consider. However, even with the pounds of paper the court
        had to read through, the issues remain, in this court’s view, to
        wit:


        1. Whether Robinson can maintain her defamation complaint
        against the [School Appellees]?


        2. Whether [School Appellees], pursuant to the [E]mployment
        [C]ontract, can terminate Robinson’s employment by reason of
        her status as an “at will” employee?


Appellant’s App. Vol. III at 18-19.9 Pertaining to the claim of “wrongful

discharge and or [t]ermination of [Robinson’s] employment,” the trial court

granted School Appellees’ motion for summary judgment, finding that

Robinson “was an employee ‘at will’ pursuant to her contract of employment,”

and that her termination was not a breach of contract.” Id. at 20. The trial

court denied summary judgment as to the defamation-related claims, finding

issues of material fact. Id. In October 2014, the trial court denied Robinson’s

motion to reconsider or correct error.




9
  Senior Judge Webber’s categorization of the claims created confusion for the parties about which issues
survived for purposes of discovery. In December 2015, in response to the parties’ motions for clarification,
Judge Bruce Parent entered an order to provide guidance; however, that order appeared to resurrect some of
the previously-decided employment-related issues. Appellant’s App. Vol. III at 15-17.

Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018         Page 9 of 46
[12]   Robinson took no further action until June 2015, when she requested a case

       management conference. At that point in the proceedings, the parties had not

       exchanged discovery. In September 2015, following a hearing, the trial court

       ordered that discovery would be cut off by December 31, 2015 with a

       dispositive motion deadline of January 29, 2016. Appellant’s App. Vol. III at 37.

       Immediately, the parties began to argue about discovery. Robinson wanted to

       depose individuals from the State, with the goal of determining what prompted

       the financial audits. In other words, Robinson wanted to explore whether the

       School had retaliated against her, arguing that School Appellees had prompted

       the State to file the AG Action. School Appellees, however, argued that the

       trial court had disposed all employment-related issues, so only Robinson’s

       defamation allegations had yet to be resolved. Accordingly, on November 30,

       2015, School Appellees filed a motion to quash any discovery pertaining to

       Robinson’s employment-related issues. Appellees’ Amended Vol. 2 at 5-6.10 After

       a hearing on the matter, Judge Parent entered his December 21, 2015 order

       (“2015 Order”), stating his then-understanding regarding the issues that

       remained unresolved after the 2014 Order that could be the subject of discovery.

       Neither party sought interlocutory appeal.


[13]   On November 3, 2016, more than four years after Robinson filed her first

       amended complaint, Robinson sought leave to file a second amended complaint




       10
         This document is titled, Appellees’ Amended App. and does not have a volume number. However,
       because there is an index volume, for ease of reference we will refer to it as Appellees’ App. Vol. 2.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018        Page 10 of 46
       to both add new claims and to add Kevin Teasley (“Teasley”) as a defendant.

       School Appellees objected, claiming that they would be unduly prejudiced. The

       trial court agreed and denied Robinson’s motion. Appellant’s App. Vol. III at 10.


[14]   In March 2017, the trial court ordered that any motions pertaining to

       outstanding discovery be filed by June 2017. Over Robinson’s objection,

       School Appellees filed their second motion for summary judgment on May 30,

       2017. Robinson responded by filing two motions on June 29, 2017—one to

       strike School Appellees’ second motion for summary judgment and a separate

       motion to strike the four exhibits attached thereto. Robinson also filed a

       response to School Appellees’ second motion for summary judgment, and

       School Appellees filed their reply.


[15]   On August 29, 2017, the trial court held a hearing on the second motion for

       summary judgment. Robinson’s argument centered around her belief that

       School Appellees had prompted the AG Action and that, but for School

       Appellees’ mismanagement of the School, the State would not have brought the

       AG Action. School Appellees argued that Robinson should have raised those

       allegations in the AG Action. Furthermore, School Appellees argued that no

       facts had been discovered that would substantiate Robinson’s allegations, even

       when viewed in a light most favorable to her. Agreeing with School Appellees,

       the trial court entered the 2017 Order, granting them summary judgment on the

       remaining counts. Robinson now appeals.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 11 of 46
                                        Discussion and Decision
[16]   The issues before us arise from: (1) the 2014 Order’s grant of summary

       judgment in favor of School Appellees on Counts I through V, the employment-

       related issues; (2) the 2017 Order’s grant of summary judgment in favor of

       School Appellees on Counts VI through X, the defamation-related issues; and

       (3) the trial court’s ruling on certain pleadings. At the start of August 2017

       hearing, the trial succinctly summarized the pleadings in this third category:


                I have us set today on [School Appellees’] Motion for Summary
                Judgment, which was filed May 30th of this year [2017]. I have
                a response from [Robinson]. I have a reply [from School
                Appellees].


                I also have us set for [Robinson]’s Motion to Strike [School
                Appellees’] Motion for Summary Judgment filed on June 29[,
                2017] to which [School Appellees] ha[ve] filed a response in
                opposition. I have [Robinson]’s Motion to Strike [School
                Appellees’] Exhibits filed on June 29[, 2017]. I have [School
                Appellees’] Motion to Strike [Robinson]’s Exhibits filed on
                August 11[, 2017]. And finally, I have [School Appellees’]
                Motion for Sanctions filed on August 11[, 2017] and
                [Robinson]’s response filed on August 25th.11


       Tr. at 4 (emphasis added).




       11
          School Personnel filed a motion for sanctions on August 11, 2017, and Robinson filed a motion for
       sanctions on August 25, 2017. Appellant’s App. Vol. II at 5. The trial court denied both motions for sanctions
       in its 2017 Order. The parties do not raise that issue on appeal.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018         Page 12 of 46
[17]   Here, the trial court issued findings of fact and conclusions on the 2014 Order

       and 2017 Order. Special findings are neither required nor binding on appeal of

       a summary judgment. New Albany Historic Preserv. Comm’n v. Bradford Realty,

       Inc., 965 N.E.2d 79, 84 (Ind. Ct. App. 2012), trans. denied. However, the

       findings offer valuable insight into the trial court’s rationale and help facilitate

       our review. Id.


         I. Robinson’s Motion to Strike Summary Judgment Motion
[18]   Robinson first contends that it was error for the trial court to grant summary

       judgment in favor of School Appellees on Robinson’s defamation-related claims

       in the 2017 Order, when Senior Judge Webber had denied summary judgment

       on those same claims in the 2014 Order. Specifically, Robinson argues that the

       2017 Order improperly reflected the consideration of evidence that had not

       been before the trial court when the 2014 Order was entered. Robinson made

       the same argument in her motion to strike School Appellees’ second motion for

       summary judgment. As such, Robinson is claiming that Judge Parent erred

       when he denied her motion to strike School Appellees’ second motion for

       summary judgment. Then, as now, Robinson argues that by ruling on School

       Appellees’ second motion for summary judgment, the trial court “interfered

       with and vacated the clear ruling of the prior senior judge who determined that

       genuine issues of material fact precluded the granting of summary judgment to




       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 13 of 46
       [School Appellees] on [Robinson’s] cause of actions for defamation and

       defamation per se.”12 Appellant’s Br. at 18.


[19]   In support of her claim that a second motion for summary judgment was

       improper, and therefore the trial court erred in denying her motion to strike that

       motion, Robinson cites to Trial Rules 54(B) and 56(C) and our Supreme

       Court’s holding in Mitchell v. 10th & The Bypass, LLC, 3 N.E.3d 967, 973 (Ind.

       2014). In Mitchell, a commercial landlord, 10th and the Bypass (“LLC”),

       brought an environmental legal action against a dry-cleaning business and its

       owner, Mitchell, alleging that defendants had caused or contributed to the

       release of a hazardous substance into the subsurface soil or groundwater. 3

       N.E.3d at 969. Mitchell, individually, moved for partial summary judgment

       and designated an affidavit swearing that he had not caused or contributed to

       the release of a hazardous substance. LLC did not respond to Mitchell’s

       motion for summary judgment; instead, LLC filed its own motion for summary

       judgment. Finding no evidence that Mitchell caused the spill, the trial court

       granted partial summary judgment in Mitchell’s favor. Id. at 969-70.




       12
          In the 2017 Order, Judge Parent, noting his improper expansion of issues available for discovery, provided
       a “mea culpa” and set forth the issues that actually had survived summary judgment. Appellees’ App. Vol. 2 at
       39-49. On appeal, Robinson argues that she was caused “caustic harm” when the litigation “ended with the
       trial court’s words ‘Mea Culpa’ in regard to the court’s prior ruling. Appellant’s Br. at 17. We disagree with
       Robinson’s contention. In the 2017 Order, Judge Parent’s mea culpa pertained to discovery issues only.
       Judge Parent was apologizing for nothing more than allowing Robinson to pursue discovery on already
       settled issues. The 2015 Order had no negative impact on the case and, in fact, that Order allowed Robinson
       to pursue discovery on issues that had already been settled by the 2014 Order.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018         Page 14 of 46
[20]   About one year later, but prior to the order being final, Mitchell’s employee

       swore an affidavit stating that she had seen Mitchell spill a hazardous substance

       at his place of business. Relying on this “newly discovered inculpatory

       evidence establish[ing] Mitchell’s individual liability,” and recognizing that the

       order was not final, LLC filed a motion pursuant to Indiana Trial Rule 54(B) to

       vacate the trial court’s order granting partial summary judgment in Mitchell’s

       favor and attached the employee’s affidavit thereto. Id. at 970. Mitchell did not

       refute the veracity of the allegations in the employee’s affidavit; instead, he

       argued that the affidavit could not be considered because “pursuant to Trial

       Rule 56 newly discovered evidence must be properly designated and timely

       submitted—neither of which, according to Mitchell, was done in this case.” Id.


[21]   Our Supreme Court explained how Trial Rule 54 and Trial Rule 56 work

       together. Trial Rule 54 allows courts to modify any non-final order. Id. at 973.

       However, Trial Rule 56 and the case law interpreting it, strictly prohibit trial

       courts from considering any evidence submitted later than thirty days after the

       request for summary judgment has been submitted. Id. The question presented

       in Mitchell was: If the court has the power to modify a non-final summary

       judgment order but it cannot consider evidence submitted outside the thirty-day

       timeline to respond, how does it follow that the court has absolute authority to

       modify non-final orders? The Supreme Court answered that question by

       specifying that a non-final summary judgment order can be modified as long as

       the evidence considered in modifying it is the same evidence that was

       considered when the summary judgment order was made in the first place. Id.


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 15 of 46
[22]   Here, we find Mitchell to be distinguishable from the present case and, therefore,

       disagree with Robinson’s contention that School Appellees’ second motion for

       summary judgment allowed the improper modification of a non-final order.

       Unlike Mitchell, Senior Judge Webber did not rely on any evidence outside the

       pleadings when he granted summary judgment in favor of School Appellees on

       the employment-related claims. School Appellees, initially, filed a motion to

       dismiss. In support of their motion to dismiss the employment-related claims,

       School Appellees relied on the at-will language in the Employment Contract, a

       copy of which Robinson had attached to her first amended complaint. In

       response, Robinson filed innumerable exhibits; however, because discovery had

       not commenced, none of those exhibits were the product of discovery. Here,

       the trial court could have granted School Appellees’ motion to dismiss on the

       employment-related claims without relying on any evidence outside the

       complaint. See Ind. Trial Rule 12(B) (a motion to dismiss for failure to state a

       claim shall be treated as a motion for summary judgment when “matters

       outside the pleading are presented to and not excluded by the court”).

       Nevertheless, apparently recognizing the voluminous filings before the court,

       the trial court captioned the 2014 Order as a grant of summary judgment on the

       employment-related issues.


[23]   Following the entry of the 2014 Order, discovery commenced, and School

       Appellees filed their second motion for summary judgment only after discovery

       had closed. At the hearing on the second motion for summary judgment,

       School Appellees made clear that the second motion for summary judgment


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 16 of 46
       related only to the defamation-related issues.13 We agree with Judge Parent’s

       conclusion that, “Robinson improperly viewed the present motion for summary

       judgment as a request for the [trial court] to reconsider a motion for summary

       judgment that had been granted in part and denied in part by Judge Webber in

       2014.” Appellant’s App. Vol. III at 7. From 2014, when Senior Judge Webber

       entered his order, until discovery closed in September 2016, there was

       consistent discovery back and forth between the parties. Appellant’s App. Vol. III

       at 7. Notably, Robinson herself supports her defamation-related claims using

       affidavits obtained after the 2014 Order. We find no error in Judge Parent’s

       decision to deny Robinson’s motion to strike School Appellees’ second motion

       for summary judgment. Accordingly, considering the evidence found during

       discovery, the trial court did not err when it granted summary judgment in

       favor of School Appellees on the defamation-related claims.


                             II. Robinson’s Motion to Strike Exhibits
[24]   Attached to School Appellees’ second motion for summary judgment were four

       exhibits: (1) a February 2009 police “Offense Report” filed by West, setting

       forth that money was missing from the School’s ECA Account; (2) West’s



       13
          During the hearing on the second motion for summary judgment, counsel for School Appellees made the
       following clarification:
              I’m not filing a Motion for Summary Judgment on the issues that have already been disposed of
              by this Court. I’m filing a Motion for Summary Judgment on the issues that the Court said
              remained in its [2015 Order]. Those issues remained after discovery and this case is ripe for
              summary judgment at this point because summary judgment has been closed. There are no
              pending summary judgment issues. There are no pending summary judgment motions and so
              therefore this case, in our opinion and pursuant to our response, is ripe for summary judgment.
       Tr. Vol. II at 6-7.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018       Page 17 of 46
       affidavit, stating that she did not say during a staff meeting that she saw

       Robinson spending the School’s money in Walmart; and (3) portions of

       Robinson’s February 2016 deposition, in which Robinson said she learned that

       a friend of a friend had heard West say in a staff meeting that Robinson was

       fired because she stole money. Appellees’ App. Vol. 2 at 34-36. The fourth

       exhibit consisted of portions of interrogatories, completed by Robinson’s

       counsel, which pertained to defamation, libel, slander, and defamation per se.

       On June 29, 2017, Robinson filed a motion to strike those exhibits. The trial

       court granted Robinson’s motion, in part, and struck the Offense Report, but

       denied her motion on the remaining three exhibits.


[25]   On appeal, Robinson only challenges the trial court’s grant of her motion to

       strike the Offense Report. Claiming that her motion was based on “the failure

       of defendant[s] to authenticate the document,” she now contends that “[g]iven

       other evidence referencing the Offense Report the content or the substance of

       the report was capable of being presented in a form that would be admissible at

       trial.” Appellant’s Br. at 45. Robinson now urges the admission of this report,

       saying, it was “a ‘key’ document which, despite the finding of a lack of probable

       cause by the Gary Police Department, served as a critical basis for the AG’s

       [A]ction against Robinson.” Id. Assuming without deciding that the trial court

       abused its discretion when it granted Robinson’s motion to strike the police

       report, we can provide no relief on Robinson’s invited error. “‘A party may not

       invite error, then later argue that the error supports reversal, because error

       invited by the complaining party is not reversible error.’” Booher v. State, 773


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 18 of 46
       N.E.2d 814, 822 (Ind. 2002) (citing Ellis v. State, 707 N.E.2d 797, 803 (Ind.

       1999) (quoting Kingery v. State, 659 N.E.2d 490, 494 (Ind. 1995), trans. denied),

       trans. denied). Robinson cannot now complain that the trial court abused its

       discretion by granting her motion to strike the Offense Report.


                 III. School Appellees’ Motion to Strike Affidavits
[26]   Robinson next contends that the trial court abused its discretion when it granted

       School Appellees’ motion to strike Robinson’s affidavits in support of her

       defamation-related claims. “A trial court has broad discretion in granting or

       denying a motion to strike.” Auto-Owners Ins. Co. v. Bill Gaddis Chrysler Dodge,

       Inc., 973 N.E.2d 1179, 1182 (Ind. Ct. App. 2012), trans. denied. “The trial

       court’s decision will not be reversed unless prejudicial error is clearly shown.”

       Id.


[27]   Robinson argues that the trial court should not have stricken the affidavits of

       Lawrence Keilman and Leslie Christian; two affidavits that Robinson

       designated to oppose West’s affidavit, where West denied saying that Robinson

       was spending the School’s money. During the 2017 hearing on School

       Appellees’ second motion for summary judgment, School Appellees asserted

       that the affidavits should be stricken because School Appellees had asked

       “question by question about each of her claims . . . what were the witnesses,

       what were the claims, what were the statements, whether they were made, who

       made them, how often were they made; all of those things.” Tr. at 46;

       Appellant’s App. Vol. XI at 124. School Appellees asserted that they “ended up


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 19 of 46
       having to file a motion to compel on that and we got that information. And

       still it wasn’t the whole story.” Id.


[28]   Following the hearing, the trial court found:


               Counsel for Robinson conceded that the identification of the
               witnesses Lawrence Keilman and Leslie Christian and the
               substance of their respective affidavits was known to her and
               purposefully not provided to counsel for [School Appellees]
               during the period of discovery. [Robinson’s counsel] indicated to
               the Court that she was hoping to keep these witnesses/employees
               of [the School] out of it for fear of reprisals.


       Appellee’s App. Vol. 2 at 40-41. We note that, although Christian stopped

       working for the School in 2010, and Keilman stopped working for the School

       on July 31, 2011, discovery did not close until September 2016. Appellant’s App.

       at Vol. XI at 83, 202. It is hard to imagine how Christian and Keilman could be

       subject to the School’s reprisal more than five years after they were no longer in

       the School’s employ. Based on this evidence, the trial court did not abuse its

       discretion when it struck the affidavits of Christian and Keilman.


           IV. Motion for Leave to file Second Amended Complaint
[29]   Robinson contends that the trial court abused its discretion when it denied her

       motion for leave to file a second amended complaint. Indiana “Trial Rule

       15(A) provides that a party ‘may amend [her] pleading once as a matter of

       course’ if within a certain time frame.” Rusnak v. Brent Wagner Architects, 55

       N.E.3d 834, 842 (Ind. Ct. App. 2016), trans. denied. “‘Otherwise a party may

       amend [her] pleading only by leave of court or by written consent of the adverse

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 20 of 46
       party; and leave shall be given when justice so requires.’” Id. (quoting Ind.

       Trial Rule 15(A)). “Amendments to pleadings are to be liberally allowed, but

       the trial court retains broad discretion to grant or deny motions to amend

       pleadings.” Id. (citing Hilliard v. Jacobs, 927 N.E.2d 393, 398 (Ind. Ct. App.

       2010), trans. denied). We will reverse only upon an abuse of that discretion,

       which occurs when the trial court’s decision is clearly against the logic and

       effect of the facts and circumstances before the court or when the trial court has

       misinterpreted the law. Id. “We judge an abuse of discretion by evaluating

       several factors, including ‘undue delay, bad faith, or dilatory motive on the part

       of the movant, repeated failure to cure deficiency by amendment previously

       allowed, undue prejudice to the opposing party by virtue of the amendment,

       and futility of the amendment.’” Id. (quoting Hilliard, 927 N.E.2d at 398).


[30]   Here, Robinson filed a motion for leave to file a second amended complaint to

       add new claims and to add Teasley as a defendant in the action. Robinson filed

       her motion about thirty days after the close of discovery, but more than four

       years after she filed her first amended complaint. School Appellees responded

       that Teasley, who was the President and Chief Executive Officer of GEO

       Foundation and Superintendent of the School, was in the same position he had

       been in when Robinson filed her first amended complaint and that discovery

       had unearthed nothing to support such late amendment to the complaint.

       Appellant’s App. Vol. IX at 185. The trial court denied Robinson’s motion,

       agreeing with School Appellees’ assessment that it “would be unduly prejudiced

       because the amendment would require additional discovery without providing


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 21 of 46
       any new avenues of relief. Therefore, the monetary and time costs of the

       litigation would go up exponentially without providing any new liability,

       damages, or avenues for relief.” Appellant’s Br. Vol. IX at 177. In General Motors

       Corp. v. Northrop Corp., 685 N.E.2d 127, 142 (Ind. App. Ct. 1997), trans. denied,

       our court found no abuse of discretion in denying leave for plaintiff to file a

       second amended complaint four years after filing the original complaint and

       two years after filing first amended complaint, when: (1) there is no

       justification for delay in adding claims; (2) defendant would be prejudiced by

       the delay; and (3) amendment would be futile. The facts in the case before us

       are in line with those in that case. Accordingly, the trial court did not abuse its

       discretion when it denied Robinson’s motion for leave to file the second

       amended complaint.


                                       V. Summary Judgment
[31]   Robinson contends that the trial court erred when it granted summary judgment

       in favor of School Appellees on her ten-count complaint. We review a grant of

       summary judgment de novo, applying the same standard as the trial court and

       drawing all reasonable inferences in favor of the nonmoving party. Ali v. All.

       Home Health Care, LLC, 53 N.E.3d 420, 427 (Ind. Ct. App. 2016) (citing Hughley

       v. State, 15 N.E.3d 1000, 1003 (Ind. 2014)). In conducting our review, we

       consider only those matters that were properly designated to the trial court. Id.

       (citing Haegert v. McMullan, 953 N.E.2d 1223, 1229 (Ind. Ct. App. 2011)).

       Summary judgment is appropriate if the designated evidence shows that there is

       no genuine issue as to any material fact and that the moving party is entitled to

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 22 of 46
       judgment as a matter of law. T.R. 56(C). A fact is “material” if its resolution

       would affect the outcome of the case, and an issue is “genuine” if a trier of fact

       is required to resolve the parties’ differing accounts of the truth or if the

       undisputed material facts support conflicting reasonable inferences. Williams v.

       Tharp, 914 N.E.2d 756, 761 (Ind. 2009).


[32]   Under Indiana law, the moving party “must demonstrate that ‘the designated

       evidence raises no genuine issue of material fact and that the moving party is

       entitled to judgment as a matter of law.’” AM Gen. LLC v. Armour, 46 N.E.3d

       436, 439 (Ind. 2015) (quoting Ind. Restorative Dentistry, P.C. v. Laven Ins. Agency,

       Inc., 27 N.E.3d 260, 264 (Ind. 2015)). “Upon this showing, the nonmoving

       party then has the burden to demonstrate that there is a genuine issue of

       material fact.” Id. All reasonable inferences will be construed in favor of the

       nonmoving party. Id. “And ‘[a]lthough the non-moving party has the burden

       on appeal of persuading us that the grant of summary judgment was erroneous,

       we carefully assess the trial court’s decision to ensure that [appellant] was not

       improperly denied [her] day in court.’” Hughley, 15 N.E.3d at 1003 (quoting

       McSwane v. Bloomington Hosp. & Healthcare Sys., 916 N.E.2d 906, 909-10 (Ind.

       2009) (internal quotation marks omitted)). We will affirm upon any theory or

       basis supported by the designated materials. FLM, LLC v. Cincinnati Ins. Co.,

       973 N.E.2d 1167, 1173 (Ind. Ct. App. 2012), trans. denied.


                                     A. Count I -- Breach of Contract

[33]   Robinson asserts that School Appellees breached the Employment Contract by

       terminating her from their employ. “Summary judgment is especially
       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 23 of 46
       appropriate in the context of contract interpretation because the construction of

       a written contract is a question of law.” TW Gen. Contracting Servs., Inc. v. First

       Farmers Bank & Trust, 904 N.E.2d 1285, 1287-88 (Ind. Ct. App. 2009).


               When the language of a written contract is not ambiguous, its
               meaning is a question of law for which summary judgment is
               particularly appropriate. In interpreting an unambiguous
               contract, we give effect to the intentions of the parties as
               expressed in the four corners of the instrument. Clear, plain,
               unambiguous terms are conclusive of that intent. We will neither
               construe clear and unambiguous provisions nor add provisions
               not agreed upon by the parties.


       Kaghann’s Korner, Inc. v. Brown & Sons Fuel Co., 706 N.E.2d 556, 565 (Ind. Ct.

       App. 1999) (citations omitted), clarified on reh’g on other grounds. A contract is

       not ambiguous merely because the parties disagree as to its proper construction;

       rather, a contract will be found to be ambiguous only if reasonable persons

       would differ as to the meaning of its terms. Trs. of Ind. Univ. v. Cohen, 910

       N.E.2d 251, 257 (Ind. Ct. App. 2009). “We interpret a written contract by

       reading the contract as a whole, and we attempt to construe the language so as

       to not render any words, phrases, or terms ineffective or meaningless.” DLZ

       Ind., LLC v. Greene Cty., 902 N.E.2d 323, 327 (Ind. Ct. App. 2009).


[34]   On appeal, Robinson contends that her breach of contract claim should have

       survived summary judgment. Robinson argues that an employee, like her,




       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 24 of 46
       “who [was] discharged for improper book[keep]ing14 of the ECA” has a cause

       of action against School Appellees because, since the School had entered into a

       “Corrective Action Plan” with the SBOA to provide training on the ECA

       Account, the School breached its contract by: (1) not providing notice that

       Robinson was deficient in her job performance; and (2) not allowing her to

       participate in a “Progressive Improvement Plan.” Appellant’s Br. at 53.

       Robinson’s claim for breach of contract rests on her assumption that School

       Appellees had a duty under the Employment Contract to provide Robinson

       with a “Progressive Improvement Plan,” and that such language superseded the

       Employment Contract’s terms that Robinson was an at-will employee.

       Reviewing the plain meaning of the Employment Contract, we disagree.


[35]   “Indiana has historically recognized two basic forms of employment: (1)

       employment for a definite or ascertainable term, and (2) employment at will.”

       Vincennes Univ. ex rel. Bd. of Trs. of Vincennes v. Sparks, 988 N.E.2d 1160, 1166-67

       (Ind. Ct. App. 2013), trans. denied. If an employment contract makes no

       reference to a term of employment, there is a presumption that the employment

       is at will and can be terminated at any time, with or without cause, by either

       party. Id. Here, the Employment Contract said in at least three separate places

       that Robinson’s employment was at will and that she did not have an




       14
         Robinson’s argument on this issue was confusing because she used the word “booking.” Appellant’s Br. at
       53. Our review of underlying documents reveals that she intended to use the word “bookkeeping. Appellant’s
       App. Vol. VII at 120 n.1.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018     Page 25 of 46
       expectation of continued employment. Appellant’s App. Vol. IV at 114-15.

       Those provisions included:


               C.2.3. Employee acknowledges and understands that
               notwithstanding any other provision of this Agreement,
               Employee’s employment by Employer shall be “at will” and no
               guarantee of employment, either express or implied is provided by this
               agreement or any other verbal or written commitment.


                       1. While legally the Employer may terminate Teacher’s
                       employment at any time, without notice, without cause, and
                       without further recourse by Employee, it is the Employer’s
                       policy that, in the event of failure of job performance,
                       Employer will work with Employee to develop a
                       Progressive Improvement Plan to help Employee, prior to
                       any steps toward termination.


                        ....


               C.3. No other conditions of employment, express or implied,
               shall be construed as part of this Agreement. Employee’s signature
               represents his/her acknowledgment that this Agreement does not provide
               a right or guarantee to future employment.


       Appellant’s App. Vol. IV at 114-15 (emphasis added).


[36]   We agree with Robinson that the Employment Contract set forth the School’s

       policy that, in the event of failure of job performance, the School would work

       with “Employee to develop a Progressive Improvement Plan.” Id. at 114. That

       language, however, provided no additional job security for Robinson. The

       implementation of the Progressive Improvement Plan was just a policy and, as


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 26 of 46
       the Employment Contract clearly stated, “Nothing herein shall be construed as

       limiting employer’s ability to amend or modify its policies, rules, and directives at any

       time. . . .” Id. at 115. Robinson’s employment under the Employment Contract

       was clearly at will. School Appellees did not breach the Employment Contract

       when they terminated Robinson, an at-will employee, from her position.


                                          B. Count II -- Indemnity

[37]   In her first amended complaint, Robinson alleged that School Appellees,

       “having breached the [E]mployment [C]ontract for the failure to disclose and

       [for] breach of the duty to give information, are responsible to indemnify

       [Robinson] for all sums required to pay the [S]tate for public funds alleged to

       have been owed and sought after on behalf of [School Appellees].” Appellant’s

       App. Vol. IV at 94-95. Robinson’s argument regarding indemnification rests on

       a successful claim for breach of contract. Because we find as a matter of law

       that School Appellees did not breach the Employment Contract and, therefore,

       acted properly in terminating Robinson’s employment as an at will employee, the

       indemnity claim must also fail. On appeal, Robinson contends that she has a

       right to indemnity pursuant to her “employers Articles of Incorporation” and

       because her employers failed to give her notice of “the breach of this duty.”

       Appellant’s Br. at 44. Because these issues are being raised for the first time on

       appeal, they are waived. See Messmer v. KDK Fin. Servs., Inc., 83 N.E.3d 774,

       781 (Ind. Ct. App. 2017) (quoting Dunaway v. Allstate Ins. Co., 813 N.E.2d 376,

       388 (Ind. Ct. App. 2004)) (“Issues not raised before the trial court on summary

       judgment cannot be argued for the first time on appeal[.]”). Even if Robinson

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 27 of 46
       had previously raised these arguments, she has not designated the School’s

       Articles of Incorporation or any other evidence to support her general assertion.

       The trial court did not err in granting summary judgment in favor or School

       Appellees on Robinson’s indemnity claim.


                      C. Count III -- Interference with Employment Contract

[38]   Robinson argues that the trial court erred in granting School Appellees’ motion

       for summary judgment on her claim of interference with employment contract.

       Robinson is correct that a claim of interference with an employment contract is

       not defeated because the employee is at will. Appellant’s Br. at 43. “The parties

       in an employment-at-will relationship have no less of an interest in the integrity

       and security of their contract than do the parties in any other type of contractual

       relationship.” Bochnowski v. Peoples Fed. Sav. & Loan Ass’n, 571 N.E.2d 282, 284

       (Ind. 1991). The mere label “contract terminable at will” presupposes that the

       durational element of the contract has been left open. Id. at 285. This open-

       endedness, however, does not affect the legitimacy of the agreement itself or the

       amount of protection available to employees against interference by third

       parties. Id. at 285. “Thus any intentional, unjustified interference with such a

       contract by third parties is actionable.” Id. at 284-85.


[39]   Tortious interference with a contractual relationship consists of the following

       elements: “(1) the existence of a valid and enforceable contract; (2) the

       defendant’s knowledge of the existence of the contract; (3) the defendant’s

       intentional inducement of breach of the contract; (4) the absence of justification;

       and (5) damages resulting from the defendant’s wrongful inducement of the
       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 28 of 46
breach.” Mourning v. Allison Transmission, Inc., 72 N.E.3d 482, 488 (Ind. Ct.

App. 2017) (citing Duty v. Boys & Girls Club of Porter Cty., 23 N.E.3d 768, 774

(Ind. Ct. App. 2014)).


        In order to adequately plead the fourth element—the absence of
        justification—the plaintiff must state more than a mere assertion
        that the defendant’s conduct was unjustified. That is, the
        plaintiff must set forth factual allegations from which it can
        reasonably be inferred that the defendant’s conduct was
        unjustified. In this context, “unjustified” means “malicious and
        exclusively directed to the injury and damage of another.”


Id. (internal citations omitted). Robinson was terminated from her position

when Principal West and Treasurer Johnson discovered that Robinson could

not account for money missing from the ECA Account. Robinson was not

charged with a crime, and she did not admit to wrongdoing; yet, money was

missing from the ECA Account without explanation. As a matter of law, we

cannot say that School Appellees’ actions of terminating Robinson from her

position as Office Manager, with oversight over the ECA Account, was

malicious or intended to injure her. The trial court did not err when it granted

summary judgment on Robinson’s claim for interference with Employment

Contract.15




15
   Robinson does not appeal the trial court’s grant of summary judgment in favor of School Appellees on
Count IV -- wrongful discharge. However, like Robinson’s indemnity claim, the success of that claim rested
on a finding that School Appellees acted improperly when they dismissed Robinson. Because Robinson was
terminated as an at will employee, the trial court did not err in granting summary judgment in favor of
School Appellees on Robinson’s wrongful discharge claim.

Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018     Page 29 of 46
                                         D. Count V -- Retaliation

[40]   On appeal, Robinson contends that she was retaliated against by School

       Appellees. Where “retaliation is at issue, summary judgment is only

       appropriate when the evidence is such that no reasonable trier of fact could

       conclude that a discharge was caused by a prohibited retaliation.” Markley

       Enters. v. Grover, 716 N.E.2d 559, 565 (Ind. Ct. App. 1999). “In general, an

       employment contract of indefinite duration is presumptively terminable at the

       will of either party.” Best Formed Plastics, LLC v. Shoun, 51 N.E.3d 345, 351

       (Ind. Ct. App. 2016) (quoting Stillson v. St. Joseph Cty. Health Dep’t, 22 N.E.3d

       671, 679 (Ind. Ct. App. 2014), trans. denied), trans. denied. However, it is well

       settled in Indiana that an action for retaliatory discharge exists when an

       employee is discharged for exercising a statutorily conferred right, such as filing

       a worker’s compensation claim. Purdy v. Wright Tree Serv., Inc., 835 N.E.2d 209,

       212 (Ind. Ct. App. 2005), trans. denied. In Frampton v. Central Indiana Gas Co.,

       260 Ind. 249, 251-53, 297 N.E.2d 425, 427-28 (1973), our Supreme Court held

       that an employee-at-will who was discharged for filing a worker’s compensation

       claim could file an action for retaliatory discharge against her employer because

       the Worker’s Compensation Act was designed for the benefit of employees, and

       as such, its humane purpose would be undermined if employees were subject to

       reprisal without remedy solely for exercising that statutory right.


[41]   In her complaint, Robinson claimed that School Appellees retaliated against her

       by interfering with her “non-waivable right to file a charge with the EEOC.”

       Appellant’s App. Vol. IV at 99. She also claimed that School Appellees’ action of

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 30 of 46
       causing the Attorney General to bring a collection action against her to recover

       public funds was done in retaliation for Robinson having reported financial

       irregularities to the officers of the School. Id. at 99-100. We find no evidence

       to support Robinson’s claims of retaliation.


[42]   The parties agree that Robinson filed a claim with the Gary Human Rights

       Commission; however, that was done four days after she was let go. Appellant’s

       App. Vol. IV at 87. We find no evidence, though, regarding if or when

       Robinson filed a charge with the EEOC. Accordingly, this claim fails.

       Furthermore, we find no evidence that the AG Action was filed in retaliation

       for Robinson’s actions. Mary Jo Small (“Small”), a member of the SBOA audit

       team, testified in a deposition that the account examiners and SBOA play no

       role in determining what action, if any, is pursued after an audit is certified and

       forwarded to the Attorney General and prosecutor’s office. Appellant’s App. Vol.

       XI at 125, 126. It is the prosecutor who determines whether there is a criminal

       action to pursue, and the Attorney General who determines whether to pursue

       a civil action for any misappropriation of assets. Tr. Vol. II at 15-16; Appellant’s

       App. Vol. XI at 125-26. Because the AG Action could not have been ordered by

       School Appellees, that action did not constitute retaliatory action on the part of

       School Appellees. The trial court did not err in granting summary judgment on

       the claim of retaliation.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 31 of 46
                   E. Counts VI and VII –Defamation and Defamation Per Se

[43]   Robinson also argues that the trial court erred when it granted summary

       judgment in favor of School Appellees on her defamation claims.16

       “Defamation is that which tends to injure reputation or to diminish esteem,

       respect, good will, or confidence in the plaintiff, or to excite derogatory feelings

       or opinions about the plaintiff.” Ali, 53 N.E.3d at 428 (internal quotation

       marks omitted). “To recover in an action for defamation, that which caused the

       alleged defamation must be both false and defamatory. Id. (internal quotations

       omitted). “Moreover, a plaintiff must establish the basic elements of

       defamation: (1) a communication with a defamatory imputation; (2) malice; (3)

       publication; and (4) damages.” Id. The determination of whether a

       communication is defamatory is a question of law for the court. Id.


[44]   In an action for defamation, the defamatory meaning of words can be apparent

       on the face of the words (per se) or apparent only by reference to extrinsic facts

       and circumstances (per quod). Other times, the terms per se and per quod are used




       16
         Robinson uses the terms libel, slander, and defamation. As explained in the Indiana Model Civil Jury
       Instructions:
             Defamation is an attack upon the reputation or character of another that results in injury. A
             communication is defamatory if it tends to harm the reputation of another so as to lower him in
             the eyes of the community or to deter third persons from associating or dealing with him.
             The law of defamation historically has been divided into libel and slander, which are methods of
             defamation. Libel is a written defamation while slander is an oral or spoken defamation of
             character or reputation. Libel can be expressed either in writing or by print, signs, pictures,
             effigies, or the like. Historically, different legal standards have been applied to libel and slander
             in some circumstances. Unless those circumstances are present in a case, the committee
             recommends that the generic term “defamation” be used in jury instructions.
       2700 Introduction, Ind. Model Civ. Jury Inst. 2700 INTRO (footnotes omitted).

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018           Page 32 of 46
       in reference to whether a defamatory statement falls into one of four categories.

       Defamation per se involves a communication imputing: “(1) criminal conduct;

       (2) a loathsome disease; (3) misconduct in a person’s trade, profession, office, or

       occupation; or (4) sexual misconduct.” Baker v. Tremco, Inc., 917 N.E.2d 650,

       657 (Ind. 2009). The communication must be made with malice, publication,

       and damage. Id. The plaintiff is entitled to presume damages as a natural and

       probable consequence of defamation per se. Kelley v. Tanoos, 865 N.E.2d 593,

       597 (Ind. 2007). This is so because the words imputing one of those conditions

       are so naturally and obviously harmful that one need not prove their injurious

       character. Cortez v. Jo-Ann Stores, Inc., 827 N.E.2d 1223, 1230 (Ind. Ct.

       App.2005). The defamatory nature of the communication must appear without

       reference to extrinsic facts or circumstances. Id. A person alleging defamation

       per quod must demonstrate the same elements without reference to extrinsic

       facts or circumstances but must additionally demonstrate special damages. Id.


[45]   “[A] plaintiff who sues for defamation must set out the alleged defamatory

       statement[s] in the complaint.” Ali, 53 N.E.3d at 428. “‘When specific

       statements that are alleged to be defamatory have not been sufficiently

       identified in a plaintiff’s complaint, an award of summary judgment for the

       defendant is proper.’” Id. (quoting Miller v. Cent. Ind. Cmty. Found., Inc., 11

       N.E.3d 944, 956 (Ind. Ct. App. 2014), trans. denied). In her complaint,

       Robinson alleged that: (1) School Appellees caused the Attorney General to file

       the AG Action; (2) the local paper, Northwest Indiana Times, reported that the

       School suspected Robinson of theft and had reported that theft to police; and

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 33 of 46
       (3) sometime during a staff meeting, held during the 2009-2010 school year,

       West told the staff that she saw Robinson in Walmart, “spending the [S]chool’s

       money.” Appellant’s App. Vol. IV at 89-90. The first two claims are defamation

       claims, while the claim about West is a claim of defamation per se.


                                                 1. Defamation

                                               a. The AG Action

[46]   Robinson’s claim about the AG Action fails because Robinson did not include

       in her first amended complaint the statement, if any, that School Appellees

       allegedly said to trigger the filing of the AG Action. See Miller, 11 N.E.3d at

       956 (“When specific statements that are alleged to be defamatory have not been

       sufficiently identified in a plaintiff’s complaint, an award of summary judgment

       for the defendant is proper.”). Furthermore, even if a statement had been

       included, Indiana courts have recognized a common interest privilege that

       protects communication made in connection with membership qualifications,

       employment references, intracompany communications, and the extension of

       credit. Kelley, 865 N.E.2d at 597. This privilege “is intended to facilitate full

       and unrestricted communication on matters in which the parties have a

       common interest or duty.” Id. at 598 (internal quotation marks and citation

       omitted). Under the facts of this case, any communication between School

       Appellees and the SBOA or Attorney General would have been protected by

       the common law interest privilege. The trial court did not err in granting

       summary judgment on this claim.



       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 34 of 46
                                          b. The Newspaper Article

[47]   Regarding the article, Robinson further complains that she was defamed

       because: (a) Johnson said Burns should not have to pay back missing funds

       (since ECA procedures were not in place until after Burns separated from

       employment), yet failed to say the same for Robinson; (b) the article excluded

       information that the School treasurer was responsible for overseeing the

       collection, retention, or deposit of public funds; and (c) that the article did not

       say that the School failed to comply with SBOA requirements pertaining to the

       ECA Account and that Johnson “did not believe Robinson stole money.” Id.


[48]   Robinson’s claims that she was defamed by information printed in the local

       newspaper fail. Robinson takes issue with the article’s statements that (1)

       “[m]ore than $13,000 in cash payments for student lunches and extracurricular

       activities at [the School] never made it to the bank, state auditors determined.”; (2)

       the School filed a police report, but no further action has been taken, according to

       the audit; (3) auditors said they found [Robinson] . . . failed between August 2007

       and March 2009 to deposit $11,841.12; and (4) School officials asked the SBOA

       to run an audit after the School suspected in March that someone was stealing

       money. Appellant’s App. Vol. VI at 165 (emphasis added).


[49]   Regarding claims (1), (2), and (3), the newspaper reported that the auditor was

       the source of its information. It was the auditor who said that money never

       made it to the bank and that Robinson failed to deposit more than $11,000 over

       a two-year period. Appellant’s App. Vol. VI at 165. Likewise, it was the auditor’s

       audit that provided information that a police report had been filed and no
       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 35 of 46
       further action had been taken. Robinson cannot hold School Appellees

       responsible for the independent statements of the auditor; accordingly, those

       claims must fail.


[50]   Claim (4), that Robinson was defamed when School Appellees asked the SBOA

       to run an audit because they suspected someone was stealing money, also fails.

       The statement to which Robinson refers makes no claim that Robinson was

       stealing the money or even that money was definitely being taken. Finally, and

       laying aside the question of whether the statements could even be considered

       defamatory, Robinson has designated no evidence that School Appellees made

       any false statements. See Journal-Gazette Co. v. Bandido’s, Inc., 712 N.E.2d 446,

       457 (Ind. 1999) (“In order to impose liability for defamation, the United States

       Constitution requires a false statement of fact.”), cert. denied, 528 U.S. 1005

       (1999). Robinson’s defamation claim fails as a matter of law. The trial court

       did not err in granting summary judgment in favor of School Appellees on these

       four claims.


[51]   Robinson also takes issue with omissions from the article, specifically, that

       Johnson did not say: (a) the School treasurer is responsible for public money,

       (b) she did not believe Robinson stole the money, and (3) the School did not

       comply with SBOA requirements.


[52]   In Town of West Terre Haute v. Roach, 52 N.E.3d 4 (Ind. Ct. App. 2016), Roach

       was an at-will employee who was fired by the Town of West Terre Haute after

       the SBOA informed the Town Council President that it had discovered, during


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 36 of 46
       a preliminary review, that public funds were missing. Id. at 6. Ultimately, it

       was found that Roach had not stolen any public funds. A newspaper article

       reported on a press conference, attended by the Town Council President, during

       which the allegations against Roach were discussed, but the President made no

       comment in exoneration of Roach. Roach filed a complaint but did not set

       forth any defamatory statement. Instead, she alleged that the President’s

       omission of supporting statements resulted in defamation. Our court, granting

       summary judgment in favor of the Town found, “‘It would be an odd use of the

       defamation doctrine to hold that silence constitutes actionable speech.’” Id. at

       11 (quoting Trail v. Boys & Girls Clubs of Nw. Ind., 845 N.E.2d 130, 136 (Ind.

       2006)).


[53]   Like Roach, Robinson did not identify a defamatory statement made by

       Johnson. Instead, Robinson claims that in light of her termination from

       employment, she was defamed by Johnson’s failure to include in the article

       statements that supported Robinson. Following our court’s reasoning in Roach,

       we conclude that the trial court did not err in granting summary judgment in

       favor of School Appellees on this issue.17




       17
          Robinson cites to Glasscock v. Corliss in support of her claim. 823 N.E.2d 748 (Ind. Ct. App. 2005), trans.
       denied. However, the facts before us, like those in Roach, differ from Glasscock. There, the defamatory
       statements were that Corliss had been fired because of discrepancies in her expense reports and had bought
       gifts for her family and friends. The only fair inference was that Corliss had committed misconduct by
       purchasing gifts for her family with company funds, thereby constituting a defamatory communication. Id. at
       753. Here, Johnson’s “statements” about which Robinson objects were omissions, not commissions.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018        Page 37 of 46
                                                2. Defamation Per Se

[54]   Finally, Robinson’s claim regarding West’s statements also fails. Robinson

       contends that the trial court erred when it granted summary judgment in favor

       of School Appellees on her claim that she was defamed per se by a statement

       made by West during a staff meeting. In her complaint, Robinson described the

       defamation as follows: “The Plaintiff was again defamed sometime around the

       convening of the 2009-2010 school year, during a 21st century staff meeting,

       when [West] told the staff that she saw [Robinson] in Walmart ‘spending the

       school’s money.’” Appellant’s App. Vol. IV at 90.


[55]   Robinson contends that there was a genuine issue of material fact created by the

       affidavit executed by Patricia Tatum, an affidavit that Robinson contends was

       not the subject of School Appellees’ motion to strike. In that affidavit, Tatum

       said: “During my employment [with the School] . . . I personally heard Angela

       West make negative comments about Victoria Robinson, once at a staff

       meeting . . . .”18 Appellant’s App. Vol. XI at 81. Tatum added that the staff

       meeting occurred after Robinson was no longer employed at the school and that

       “[d]uring the staff meeting, Mrs. West stated, “‘she saw Victoria Robinson at

       Walmart spending our money.’” Id.




       18
         Tatum also stated that, while she and West were having lunch together, West make a negative statement
       about Robinson. Appellant’s App. Vol. XI at 81. Because this is the first time that such an allegation has been
       made in this case, that issue is waived. See Messmer v. KDK Fin. Servs., Inc., 83 N.E.3d 774, 781 (Ind. Ct. App.
       2017).

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018          Page 38 of 46
[56]   Regarding defamation per se, our court recently noted:


               Recent Indiana decisions clarify that defamation per se as to one’s
               profession involves actual misconduct as opposed to a
               generalized opinion. In Levee v. Beeching, 729 N.E.2d 215 (Ind.
               Ct. App. 2000), a school principal sued a teacher’s union and the
               union representation for defamation per se. The union
               representative had called the principal a “liar” and stated that she
               “favored some staff.” Id. at 218. A panel of this Court
               concluded that the words were not “so obviously and naturally
               harmful that proof of their injurious character can be dispensed
               with.” Id. at 220. The Court also observed that the statements
               were not defamatory on their own, but were only defamatory
               with reference to the union representative’s pattern of personal
               attacks against the principal. Id.


       Sheets v. Birky, 54 N.E.3d 1064, 1071 (Ind. Ct. App. 2016). Following the Sheets

       reasoning, we cannot say that West’s statements were defamatory per se. Here,

       the defamatory nature of the communication does not appear “without resort to

       extrinsic facts or circumstances.” McQueen v. Fayette Cty. Sch. Corp., 711 N.E.2d

       62, 65 (Ind. Ct. App. 1999), trans. denied. If West made the alleged statement

       during a staff meeting, only teachers who knew of Robinson’s circumstances

       would find “defamatory imputation.” Sheets, 54 N.E.3d at 1070. Accordingly,

       we find no error in the trial court’s grant of summary judgment in favor of

       School Appellees on this claim of defamation per se.


                F. Counts VIII and IX –Board’s Breach of Duty and Negligence

[57]   Robinson’s claims that she was harmed by the Board’s breach of fiduciary duty

       and School Appellees’ negligent actions are related issues. To recover under a


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 39 of 46
       theory of negligence, a plaintiff must show “‘(1) duty owed to plaintiff by

       defendant; (2) breach of duty by allowing conduct to fall below the applicable

       standard of care; and (3) compensable injury proximately caused by defendant’s

       breach of duty.’” Goodwin v. Yeakle’s Sports Bar & Grill, Inc., 62 N.E.3d 384, 386

       (Ind. 2016) (quoting King v. Ne. Sec., Inc., 790 N.E.2d 474, 484 (Ind. 2003)).

       “Absent a duty there can be no negligence or liability based upon the breach.”

       Id. (citing Peters v. Forster, 804 N.E.2d 736, 738 (Ind. 2004)).


[58]   To prevail on a motion for summary judgment, defendants must show that the

       undisputed material facts negate at least one of the elements essential to

       plaintiff’s claim or that the claim is barred by an affirmative defense. Severance

       v. New Castle Cmty. Sch. Corp., 75 N.E.3d 541, 546 (Ind. Ct. App.), trans. denied.

       “Summary judgment is rarely appropriate in negligence cases because they are

       particularly fact-sensitive and are governed by a standard of the objective

       reasonable person, which is best applied by a jury after hearing all the

       evidence.” Kramer v. Catholic Charities of Diocese of Ft. Wayne-S. Bend, Inc., 32

       N.E.3d 227, 231 (Ind. 2015). However, the element of duty is generally a

       question of law to be determined by the court. Smith v. Walsh Constr. Co. II,

       LLC, 95 N.E.3d 78, 84 (Ind. Ct. App. 2018) trans. denied. Accordingly, our

       review is de novo.


                                          1. Breach of Board’s Duty

[59]   Robinson contends that the Board had a statutory duty to comply with Indiana

       law and that the Board breached its duty of loyalty to her by negligently

       managing the School. Appellant’s Br. at 30, 31. Robinson’s theory appears to be
       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 40 of 46
       that, but for the Board’s failure to implement and monitor internal controls and

       comply with the SBOA’s uniform guidelines, she would not have been subject

       to a civil collection action by the Indiana Attorney General. Robinson claims

       that her damages arose, in part, from “being unlawfully held accountable for

       the difference between receipts collected and funds deposited into the ECA

       [Account].” Id. at 32.


[60]   Robinson fails to point to any specific evidence or caselaw to support her

       contention that the Board owed her either a statutory duty to comply with the

       law or a duty of loyalty. Moreover, even if the Board did owe Robinson a duty,

       its failure to comply with that duty was not the proximate cause of the AG

       Action. There was uncontroverted evidence before the trial court that the State

       prosecutor decides whether there is a criminal action to pursue, and the

       Attorney General decides whether to pursue a civil action for any

       misappropriation of assets. Tr. Vol. II at 15-16. Regardless of whether the

       Board acted or did not act, as a matter of law, the Board could not have been

       responsible for the initiation of the AG Action to recover public funds from

       Robinson. See Collins v. J.A. House, Inc., 705 N.E.2d 568, 576 (Ind. Ct. App.

       1999) (affirming grant of summary judgment because, as a matter of law,

       defendant’s alleged negligent act was not a proximate cause of defendant’s

       injuries), trans. denied.


                                                  2. Negligence

[61]   Robinson also asserts that the trial court erred in granting summary judgment

       on her claim of negligence. Robinson contends that she incurred damages from
       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 41 of 46
       School Appellees’ negligence because School Appellees: (1) failed to have an

       independent investigation regarding the financial irregularities; (2) failed to

       adequately train Robinson regarding her bookkeeping duties; (3) persisted in

       causing the special investigation by the SBOA, when they should have known

       that Robinson did not steal or misappropriate public funds; (4) persisted in

       causing the AG Action to continue, when they knew that they lacked policies,

       procedures, and financial controls, which caused the financial irregularities; (5)

       failed to have proper policies, procedures, and financial controls in place and

       failed to comply with SBOA rules, which resulted in the foreseeable loss of

       money. Appellant’s App. Vol. IV at 108


[62]   Here, Robinson was hired as an officer manager, and her relationship with

       School Appellees was created by the Employment Contract. Although

       Robinson designated volumes of evidence, none of that evidence created a

       genuine issue of material fact regarding whether School Appellees would, or

       even could, by statute or under the terms of the contract, initiate an

       independent financial investigation to clear Robinson’s name, stop an SBOA

       audit, or dissuade the Attorney General from filing a collection action. School

       Appellees had no duty to Robinson to take any of these actions on her behalf.

       Furthermore, even if School Appellees had a duty to ensure that (1) Robinson

       was properly trained and (2) proper policies, procedures, and financial controls

       were in place, any injury that Robinson sustained was not the proximate cause

       of that breach. Robinson did not contend that she knew where the missing

       money was but had been unable to deposit it because she had been improperly


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 42 of 46
       trained or had used the improper form or procedure; the State filed suit against

       Robinson because public money could not be accounted for. From the

       designated evidence, we find no genuine issue of material fact. The trial court

       properly granted summary judgment in favor of School Appellees on the

       negligence claim.


                    H. Count X -- Intentional Infliction of Emotional Distress

[63]   Robinson finally contends that she was subjected to intentional infliction of

       emotional distress (“IIED”) when outrageous acts by School Appellees invaded

       her legal right to be free from false accusations regarding the missing money

       and free from the ensuing AG Action. “The tort of [IIED] occurs when the

       defendant (1) engages in extreme and outrageous conduct (2) which

       intentionally or recklessly (3) causes (4) severe emotional distress to another.”

       McCollough v. Noblesville Sch., 63 N.E.3d 334, 341-42 (Ind. Ct. App. 2016)

       (internal quotation marks omitted), trans. denied. “The requirements to prove

       this tort are rigorous, and at its foundation is ‘the intent to harm the plaintiff

       emotionally.’” Id. at 342 (quoting Bah v. Mac’s Convenience Stores, LLC, 37

       N.E.3d 539, 550 (Ind. Ct. App. 2015)), trans. denied. “As often quoted from

       Comment (d) of the Restatement (Second) of Torts Section 46 (1965),”


               The cases thus far decided have found liability only where the
               defendant’s conduct has been extreme and outrageous. It has not
               been enough that the defendant has acted with an intent which is
               tortious or even criminal, or that he has intended to inflict
               emotional distress, or even that his conduct has been
               characterized by “malice,” or a degree of aggravation which
               would entitle the plaintiff to punitive damages for another tort.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 43 of 46
               Liability has been found only where the conduct has been so
               outrageous in character, and so extreme in degree, as to go
               beyond all possible bounds of decency, and to be regarded as
               atrocious, and utterly intolerable in a civilized community.
               Generally, the case is one in which the recitation of the facts to
               an average member of the community would arouse his
               resentment against the actor, and lead him to exclaim,
               “Outrageous!”


       McCollough, 63 N.E.3d at 342. “The question of what amounts to extreme and

       outrageous conduct depends in part on prevailing cultural norms and values,

       and [i]n the appropriate case, the question can be decided as a matter of law.”

       Id. This is one of those cases.


[64]   In her first amended complaint, Robinson alleged: “But for the deception, false

       statements and unfounded representation of material fact to the SBOA and

       police there would have been no litigation to recover the public funds and

       therefore no defaming reports in the local newspaper.” Appellant’s App. Vol. IV

       at 109. The crux of Robinson’s argument is that her emotional distress and

       injuries arose from the AG Action, which, she claims, was prompted by “false

       reports and statements that employees made to the SBOA.” Appellant’s Br. at

       51. In her motion in opposition to School Appellees’ motion for summary

       judgment, Robinson argues that it was West’s intention that Robinson be

       prosecuted; therefore, when West’s report to the police did not result in

       prosecution, West told the SBOA and field examiners that Robinson had stolen

       the School’s funds. Appellant’s App. Vol. X at 190. Robinson asserts that there is

       a genuine issue of material fact, arguing that it is necessary to determine West’s


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018   Page 44 of 46
       state of mind to prove that West either intentionally or recklessly made

       statements about Robinson that led to her distress.


[65]   Here, it is unnecessary to investigate what West’s state of mind was when she

       made the statements about Robinson’s suspected theft19 because, contrary to

       Robinson’s assertion, those statements are not material to her IIED claim.

       Robinson argues that West’s statements triggered the AG Action, which

       resulted in her emotional distress. However, in a deposition, a member of the

       audit team, Small, testified20 that the account examiners and SBOA play no role

       in determining what action, if any, is pursued after an audit is certified and

       forwarded to the Attorney General and prosecutor’s office. Appellant’s App. Vol.

       XI at 125, 126. It is the prosecutor who decides whether there is a criminal

       action to pursue, and the Attorney General who decides whether to pursue a

       civil action for any misappropriation of assets. Tr. at 15-16; Appellant’s App. Vol.

       XI at 125-26. This testimony was not disputed.21 Because discovery produced

       no facts to support Robinson’s claim that School Appellees had subjected her to

       IIED, School Appellees presented the trial court with a prima facia case that

       summary judgment should be granted in their favor, and Robinson presented




       19
           Robinson also makes arguments regarding her damages. An argument about damages is also unnecessary
       if there is no causation between West’s statements and the Attorney General’s determination to bring the AG
       Action.
       20
        Mary Jo Small’s testimony was transcribed in a deposition, which was attached as Exhibit D to School
       Appellees’ reply in support of their motion for summary judgment. Appellant’s App. Vol. XI at 125, 126.
       21
         Robinson suggested that she was targeted because the School did not properly follow the SBOA protocol.
       Tr. at 30. We disagree. Here, Robinson was not charged for improper use of forms and procedures; instead
       she was charged for missing money that could not be accounted for under any form of accounting.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018      Page 45 of 46
       no evidence to produce a genuine issue of material fact on that claim.

       Furthermore, even if West intended to trigger the AG Action, as a matter of

       law, we cannot say that her statements were so outrageous in character or

       extreme in degree that her actions can be regarded as atrocious or utterly

       intolerable in a civilized community.22 See Jaffri v. JPMorgan Chase Bank, N.A.,

       26 N.E.3d 635, 640 (Ind. Ct. App. 2015) (holding that even assuming defendant

       intentionally mishandled mortgage-related documents, such conduct is not “the

       type of beyond-the-pale, ‘outrageous’ conduct that may be covered by an IIED

       claim”); cf. Mitchell v. Stevenson, 677 N.E.2d 551 (Ind. Ct. App. 1997) (holding

       that evidence that decedent’s second wife secretly decided to disinter decedent’s

       remains, rather than maintain a grave with a headstone pursuant to an

       agreement with family members, sufficiently established that wife’s actions

       were deliberate and extreme and outrageous for purposes of establishing an

       IIED claim), trans. denied. The trial court did not err in granting summary

       judgment in favor of School Appellees on Robinson’s IIED claim


[66]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       22
          Robinson also makes arguments regarding her damages. Because we conclude as a matter of law that
       Robinson cannot establish that West triggered the AG Action or that School Appellees engaged in extreme
       and outrageous conduct, we need not address Robinson’s claims regarding the other elements of her IIED
       claim.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-CT-2441 | December 31, 2018    Page 46 of 46